DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 13-14, 16, and 18 are presented for examination
Information Disclosure Statement
The information disclosure statement (IDS) filed 1/14/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The informalities in the specification were corrected.
Claim Objections
Claim 14 is objected to because of the following informalities:  “calcuation” should be replaced by “calculation”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments concerning Oe, see page 9 lines 1-5, filed 2/6/2021, with respect to the rejection(s) of claim(s) 1-8, 10-12, and 13-18 under 35 U.S.C. 103 have been fully considered but are not persuasive.  First of all, Applicant states that Oe claims that torque values cannot be used to determine whether the steering wheel is held lightly or not held at all.  However, Oe says this when commenting on prior technology (lines 26-29 of Oe), not on his own invention.
Second, Applicant states that “no technical evidence…has been provided to support the conclusion that Oe’s calculation of a power spectrum corresponds to autocorrelation.”  A power spectrum is a Fourier transform of the autocorrelation function (see NPL “Advanced Digital Signal 
The Applicant claims to not see a link between steering angle and torque. However, Oe mentions specifically the link between the steering angle and the steering torque: “As is well known, when the driver operates the steering wheel 100, the steering mechanism 200 gives the wheel 300 a steering angle corresponding to the steering torque (detected by the torque sensor).” (lines 116-118). The signal from measuring one will thus relate to the signal from measuring the other. 
Applicant's arguments concerning Lee, see page 8 lines 20-24 filed 2/6/2021 have been fully considered but they are not persuasive. Applicant claims that the road noise has been filtered out. However, Lee specifically states [0018] that the road disturbance is not filtered out if it is not available from a map database and thus the signal does in fact incorporate extraneous noise sources.
The applicant has amended claim 1 with the subject matter of claim 4, while not incorporating the subject matter of intervening claim 2, which claim 4 previously depended upon.  Thus, claim 1 is broader than previously presented claim 4.  Therefore, applicant’s argument is moot.  A new rejection has been made based on the changed scope of the claim.
Examiner has attached a new machine translation of JP-201020204-A interspersing the original Japanese and has corrected the inventor’s name. References will be made to the paragraph numbers.

Previous Claim Rejections under 35 USC § 101
The applicant has amended or cancelled claims 1-8, 14, 16 and 18 which were previously rejected under 35 U.S.C. 101. Claim 4 has been cancelled.  Independent claims 1 and 5 have been modified to incorporate elements of previous claim 4 and claim 17 but without the additional restrictions of intervening claim 2.   The rejection under 35 U.S.C. 101 is thereby removed. Due to the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5- 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being clearly anticipated by U.S. Pub. 2010/0228417, (Lee et al., hence Lee) as modified by JP2010202048A (Oe et al., hence Oe) and as shown in NPL “Advanced Digital Signal Processing and Noise Reduction” (NPL-Vaseghi).
As for claim 1, Lee teaches a method for determining whether a driver of a vehicle is holding a steering wheel of the vehicle (See abstract) comprising the steps of: 
repeatedly determining a steering wheel angle (Fig. 1, steering angle sensor [22], Fig. 2 steering angle sensor [54] shows the continuously running system, explained in paragraphs [0016]-[0020]. Repetition because this is a continuous process.)
repeatedly determining an error value based on a current determined steering wheel angle value and a previously determined steering wheel angle value, the error value representing the unknown effect on the steering angle from the driver and noise sources (“The steering angle sensor 22 detects the steering signal at box 54, which includes steering from all three sources, namely, the steering command signal, the induced perturbation signal and the road disturbance signal.”[0018);
comparing a determined current error value with previously determined error values to determine a correlation between the error values (Lee outputs from the bandpass filter (Fig. 2, [58]) a 
and providing a signal to the driver when (the comparison of the signals determine that the vehicle driver is not holding onto the steering wheel.) ("The system may cause a warning signal to be issued or provide some type of audible or visual indication that the vehicle driver is not holding onto the steering wheel 12." [0016])
Lee does not specifically teach that if the correlation is above a threshold value that the driver is holding the steering wheel.  Nor does Lee specifically teach that if the correlation is below another threshold value that the driver is not.  
However, Oe teaches comparing a determined current [value] with previously determined [values] to determine a correlation between the [values]; (paragraph [0008] mentions determining the "power spectrum value" which is a Fourier Transform of a correlation function (see NPL-Vaseghi pg. 264) and is thus related);
if the correlation between the [values] is above a first threshold value, determining that the driver is holding the steering wheel (Oe mentions setting thresholds at different frequencies of the power spectra to determine whether the wheel is being held or not (paragraph [0010] and shows the power spectra of different states in Fig. 1.)
Oe also teaches the step of, if the correlation is below a second threshold value, determining that the driver is not holding the steering wheel. (" ... the power spectrum value at a predetermined frequency lower than the resonance frequency is equal to or lower than the second threshold value ..... to determine that the driver is not holding the steering wheel." [0010])
For one of ordinary skill in the art at the time of the invention, it would have been obvious to incorporate the teachings of Oe into Lee to allow the method of calculating a power spectrum of the signal from the wheel and for it to be used in determining whether the driver was holding the wheel or 
As for claim 2, Lee teaches wherein the step of comparing the current determined error value with previously determined error values is based on a correlation function. (“The detection logic box 62 also receives the actual perturbation signal from the perturbation box 46 and compares the two signals to determine whether the perturbation exists on the steering wheel 12.”[0019].) Mathematically, a simple comparison (the identity function) is also a correlation function.
As for claim 3, Lee does not specifically teach wherein the correlation function is based on the product of error values summarized for a pre-determined number of repetitions.  However, Oe teaches wherein the correlation function is based on the product of [values] summarized for a pre-determined number of repetitions since a) Oe teaches the use of a power spectrum, b) a power spectrum is a Fourier Transform of an autocorrelation function (see NPL-Vasegi pg. 264), and c) an autocorrelation function is the product of values summarized for a pre-determined number of repetitions (See NPL-Vasegi pg. 71, equation 9.19). 
As for claim 5, Lee teaches a system (I) for determining whether a driver of a vehicle is holding a steering wheel of the vehicle (Figs. 1,2), comprising: 
means for repeatedly determining a steering wheel angle (Fig. 2 [54], paragraphs [0016]-[0020]. Repetition because this is a continuous process);
means for repeatedly determining an error value based on a current determined steering wheel angle value and a  determined steering wheel angle value preceding the current determined steering wheel angle value, the error value representing the unknown effect on the steering angle from the driver and noise sources; (“The steering angle sensor 22 detects the steering signal at box 54, which includes steering from all three sources, namely, the steering command signal, the induced perturbation signal and the road disturbance signal.”[0018]
means for comparing a determined current error value with previously determined error values to determine a correlation between the error values; (Fig 2, bandpass filter [58] and Detection Logic box[62]  and
wherein the means for determining the steering wheel angle value comprises a steering wheel angle-sensor.(Fig. 2,[54].)
Lee does not teach specifically means for determining that the driver is holding the steering wheel if the correlation between the error values is above a threshold value. However, Oe teaches means for determining that the driver is holding the steering wheel if the correlation between the error values is above a threshold value. (Oe mentions setting thresholds at different frequencies of the power spectra to determine whether the wheel is being held or not (paragraph [0010] and shows the power spectra of different states in Fig. 1.)
As for claim 6, Lee teaches wherein the means for comparing the current determined error value with previously determined error values is based on a correlation function. (“The detection logic box 62 also receives the actual perturbation signal from the perturbation box 46 and compares the two signals to determine whether the perturbation exists on the steering wheel 12.”[0019].) Mathematically, a simple comparison (the identity function) is also a correlation function.
As for claim 7, Lee does not specifically teach wherein the correlation function is based on the product of error values summarized for a pre-determined number of repetitions.  However, Oe teaches wherein the correlation function is based on the product of [values] summarized for a pre-determined number of repetitions
As for claim 8, Oe also teaches means for determining that the driver is not holding the steering wheel if the correlation between the error values is below a threshold value. (See lines 1135-1137 in paragraph [0057]. " If the sum PL of the power spectra in the low frequency region is less than the second threshold  value Pthl... it is determined that the state is released ... ")
As for claim 14, Lee also teaches wherein the means for determining the error value comprises calculation means. (Fig. 2: Band Pass Filter [58] and Hands on/off detection logic [62] )
As for claim 16, Oe teaches wherein the correlation below a threshold value is a noncorrelation of [values]. {See Fig. 1 and lines 1135-1137 in paragraph [0057].)  Also see NPL-Vaseghi, Fig. 9.1 (b). A non-correlation of a signal results in an evenly spread power spectrum. 

As for claim 18, which contains the element storing the determined steering wheel angles; and storing the current determined steering wheel angles and the previously determined steering wheel angle value, any technique which involves determining the amplitudes and frequencies of the signal will satisfy this condition and will be storing the values over time, such as Oe does in his calculation of a power spectrum.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as modified by Oe, as applied to claim 6 above, and further in view of US Pub. 2013/0304326 (Van Dongen et al, hence Van Dongen).
 	As for claim 9, Van Dongen teaches a vehicle (Fig. 1A) comprising a system (I) (paragraph [0017]) using data from a steering wheel sensor (paragraph [0018]) to assist with driving.
  	It would have been obvious for one of ordinary skill in the art to insert the system of Lee into the vehicle of Van Dongen. The motivation would be to simplify the system while still retaining the driving assistance functions.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as modified by Oe, in light of US Pub. 2012/0169503 (Wu et al., hence Wu).
As for claim 10, Wu teaches a computer program [product for driving assistance], the product comprising a non-transitory storage medium on which a computer program comprising computer product code is recorded, ("...computer-readable media (e.g. flash memory or a hard drive to name a few possibilities) for storing program and data information and for maintaining a log of collected and analyzed data." [0072])
the computer program is such that when the code is run on an electronic control unit or on another computer connected to the electronic control unit, that causes the electronic control unit to perform the steps [according to claim 1] (See Fig. 15 and [0070], where the "performing the steps" ends up alerting the driver.)
Wu does not teach using the method of claim 1 in the vehicle. However, it would have been obvious for one of ordinary skill in the art at the time of invention to replace (or add to) the "drowsy driving" signal identification method of Wu with the teachings of Lee, outlined above in the analysis of claim 1. The motivation for doing so would be to identify another area of possible drowsy driver signaling, that is to say, not holding on to the steering wheel.
As for Claim 11, it covers the exact same elements as claim 10 and contains the same limitations. The exact same argument applies.
As for claim 13, Wu teaches means for storing the determined steering wheel angles; and means for storing the previously determined steering wheel angle values for determining the error value, ("...computer-readable media (e.g. flash memory or a hard drive to name a few possibilities) for storing program and data information and for maintaining a log of collected and analyzed data." [0072])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661